Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 16 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Osvatic et al. (US 2015/0240527) shows:
A door-lock system for a household appliance, such as a washing machine and the like, of the type provided with a door, to which a hook (74; Osvatic et al.) is associated (any concieveable relationship), and a member to be moved of said household appliance, said door-lock system comprising:
a motor mechanism (68; Osvatic et al.) for operating said member to be moved and 
a door-lock device (abstract; Osvatic et al.), capable of interacting (as written extremely broadly any lock device) with said hook, to lock said door, wherein said door-lock system further comprises 
a control unit (19; Osvatic et al.), capable of (must merely exist to be capable) controlling the power supply of said motor mechanism and connected to said door-lock device, so as to control the power supply to hold said hook and to close said door, 

said control unit being configured so that, in case of malfunction of said household appliance or of absence of power, said control unit being fed by said motor mechanism, feeds said door-lock device for holding said door closed, until said member to be moved has a kinetic energy lower than a presettable threshold.

Osvatic et al. fails to show: control unit is connected to the terminals of said coil and is adapted to measure its inductance, so as to detect whether the movable core is in said extracted, intermediate or inserted in said coil position.
Cavallucci et al. (US 2010/0032968) shows: an electric motor of brushless type.
While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675